WILBUR, Circuit Judge.
This appeal is from an order subsequently entered in the same proceeding in which the appeal in case No. 7587, Republic Supply Co. of Cal. v. Richfield Oil Co. of Cal. (C. C. A.) 74 F.(2d) 907, was taken. The appeal in the case at bar is from an order of the District Court entered May 22, 1934, denying the motion of appellant, Cities Service Company, that the District Court vacate or modify its order theretofore made in said cause on April 23, 1934, and to give to the so-called reorganization committee in said cause certain instructions set forth in said motion.
Pursuant to the order of April 19, 1934, from which the appeal in case No. 7587 was taken, the reorganization committee petitioned the District Court to approve the statement of financial condition of the Rich-' field Oil Company of California and Pan American Petroleum Company, the letter and notice to be sent to the bondholders, and the advertisement to be published, all of which were attached to the petition. In its order of April 23, 1934, the District Court approved each of these, and it is this order that appellant sought by its motion to have the District Court vacate or modify.
The general rule is that no appeal will lie from an order denying a motion to vacate or modify a judgment, decree, or order. Smith v. U. S. ex rel. Gorlo (C. C. A.) 52 F.(2d) 848; Connor v. Peugh’s Lessee, 18 How. 394, 15 L. Ed. 432; In re Gelino’s, Inc. (C. C. A.) 51 F.(2d) 875; International Bank v. Securities Corp., 59 App. D. C. 72, 32 F.(2d) 968; Painter v. Union Trust Co. (C. C. A.) 246 F. 240; Willis v. Davis (C. C. A.) 184 F. 889; 3 C. J. p. 521, § 535.
The order of April 23, 1934, was not a final order so as to be appealable, and the order denying a motion'to vacate or modify such an order is likewise not appeal-able. Republic Supply Co. v. Richfield Oil Co., No. 7587 (C. C. A.) 74 F.(2d) 907.
Appeal dismissed.